DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant's election with traverse of Group (I) in the reply filed on January 10, 2022 is acknowledged. Group (I), drawn to compounds of formula (I-A) and compositions thereof, embraced by claims 1-19 was elected by Applicant.
Applicant also elected, with traverse, the following species:

    PNG
    media_image1.png
    140
    336
    media_image1.png
    Greyscale
and indicated claims 1-19 read on said species. This is not correct. Only claims 1, 2, 7, 14, 17, 18 and 19 read upon the elected species. The elected species was not found during the initial search, and therefore, the search was expanded. 
	In summary claims 1-21 are pending and claims 1, 2, 7, 14, 17, 18 and 19 are under consideration. Claims 3-6, 8-13, 15 and 16 are withdrawn based on the species election. Claims 20-21 are withdrawn based on the lack of unity. 

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. Applicant still has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a) as follows: The later-filed application must be an application for a patent application (the parent for an invention which is also disclosed in the prior application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed applications, Application No. 201821047939 and Application No. 201821019542, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 1, 2, 7, 14, 17, 18 and 19 of this application. The present formula (I-A) is not found in these two documents, specifically the A variable is only defined as H, the R12 variable has a proviso in each document (R12 cannot be ethyl) and the subformula g) is not found in either document. There may be other omissions as well. Thus, the effective filing date of the present claims 1, 2, 7, 14, 17, 18 and 19 is the international filing date of May 24, 2019. 

Claim Objections
The objection to claims 1, 2, 7, 14 and 17 because of the terms “enantiomers, diastereomers, racemates,… salts or solvates” is withdrawn based on the amendments.  
The objection to claim 17 because of the incomplete formulas is withdrawn based on the amendments.  
Claims 1, 2, 7, 14 and 17 are objected to because of the following informalities:  the phrase “or an” should be placed after the formula and before the term “enantiomer” in said claims. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the phrase “compound of formula I-A according to claim 1” should be replaced with “a compound of formula I-A according to claim 1,” in said claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 2, 7, 14, 18 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the term "comprises" is withdrawn based on the amendments. 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claims 1 and 2, in section b) and in the definition of Z, the claims have been amended to “alkyl, substituted alkyl…” and the substituents further defined in said claims. In the specification on page 13, lines 8-15 define the term “alkyl” as further substituted and uses open-language, i.e. “and the like.” Is the former alkyl unsubstituted? Or is it substituted openly as noted in the specification? If the former alkyl is based on the definition from the specification, this would be a broad range followed by a narrower range situation. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Janak (WO 2019050850).
The reference teaches the following compound:

    PNG
    media_image2.png
    172
    838
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    87
    804
    media_image3.png
    Greyscale
, wherein the compound reads on subformula a) substituted alkyl, see page 229, compound S67. The compositions are taught on page 1, lines 3-4. Therefore, said claims are anticipated by Janak.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624